Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 2-15 are objected to because of the following informalities:  
Claims 2-15 referring to “A tool as claimed in” in the preambles should be amended to reference “The tool as claimed in”.
Claim 4 recites “in pressure tight manner” which should be amended to “in a pressure tight manner”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Tomlinson (US 3,704,729).
Tomlinson (US 3,704,729) discloses:
1. (Original) A tool for gaining lateral access to a well via a lateral access passage, the tool comprising a head portion (2,3,4) and being configured to axially forwardly advance the head portion towards or in the lateral access passage and being configured to transmit rotational drive to the head portion and/or to deliver via a fluid transmission conduit (1) to or forwardly of the head portion, and the tool comprising a first shaft (5) and a shaft assembly comprising a second shaft (7), the second shaft being at least partly received in the first shaft so as to be axially forwardly movable therewith, whereby in use axial forward movement of the first and second shafts causes forwardly advancement of the head portion, and the second shaft being axially forwardly movable relative to the first shaft, the first shaft comprising an internal thread (6) and the shaft 
4. (Currently Amended) The tool as claimed in claim 1, wherein the second shaft extends forwardly out of the first shaft in pressure tight manner.  (Figure 2 illustrates such an extension. The phrase “in a pressure tight manner is at present moot due to the fluidly sealed nature of solid tubular 1 of Tomlinson.)
5. (Original) The tool as claimed in claim 4, wherein the second shaft has a smooth outer surface enabling it to be supported for axial movement by passing through a seal in said pressure tight manner. (Sections 9 and 1 shown in Figure 1 are provided with such a smooth outer surface.) 
6. (Currently Amended) The tool as claimed in claim 1, configured so that the first shaft may be advanced together with the second shaft and the first shaft may be advanced relative to the second shaft, both without rotation of the first shaft relative to the rest of the tool.  (The first shaft 5 could be advanced when threadedly connected to 7, and may be advanced relative to 7 when unthreaded from 7, according to Figure 2.)
7. (Currently Amended) The tool as claimed in claim 1, comprising an elongate transmission member (9) connected to the second shaft (7) for transmitting torque to the head portion. (When 7 is fully threaded with 5, any torque would be transmitted to the head member.)
8. (Original) The tool as claimed in claim 7, comprising a guide for guiding the elongate transmission member in a curved path. (Figure 3 illustrates wherein the system is guided within a passage. Showing element 3 in an expanded position illustrates wherein there is room for maneuvering the system within a curved path.)  
9. (Original) The tool as claimed in claim 8, wherein the guide comprises a passage (Figure 3) along which the elongate transmission member extends.  
10. (Original) The tool as claimed in claim 9, wherein the passage is configured to be pressurised. (Plug 3 allows for pressurization of the passage.) 
13. (Currently Amended) The tool as claimed in claim 1, configured to transmit rotational drive to the head portion, wherein the head portion is provided with a socket (space between 2 and 4) for rotating a member (3).  

	transmitting rotational drive to the head portion and/or delivering fluid to or forwardly of the head portion. (Figures 1-3 illustrates such an ability, as previously discussed above.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson in view of (WO 2012/103449).
11. (Currently Amended) A tool as claimed in claim 8, wherein the guide has a curvature which is variable.  
Tomlinson discloses the tool as claim in claim 8, however fails to specify wherein the guide has a curvature which is variable.
WO 2012/103449 teaches a guide having a curvature which varies (Figure 2), transitioning from horizontal through a curve to vertical.
Therefore it would have been obvious to modify Tomlinson as taught by WO 2012/103449 to obtain the invention as specified in the claim to be operable in tubulars with directional variations.
12. (Currently Amended) The combination discloses the tool as claimed in claim 8, wherein the guide has a rear portion which is straight and a front portion which is curved. (Figure 2 of WO 2012/103449) 


Allowable Subject Matter
Claims 2-3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679